Citation Nr: 1213443	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

3.  Entitlement to service connection for brain cancer, for accrued benefits purposes. 

4.  Whether there was clear and unmistakable error (CUE) in the December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Whether there was CUE in the August 1995 rating decision as it pertains to the increase of the Veteran's evaluation for service-connected posttraumatic stress disorder (PTSD) to 50 percent disabling. 
6.  Whether there was CUE in the April 1972 rating decision that did not assign compensable ratings for the service-connected shell fragment wounds (SFW) of the right posterior thigh and the left calf.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, including service in the Republic of Vietnam.  The Veteran died in February 2007 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The August 2007 decision denied service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The RO also determined that accrued benefits were not payable.  The April 2009 decision determined that there was no CUE in a prior rating decision that denied compensable ratings for service-connected SFW's of right posterior thigh and the left calf.  The appellant filed a timely notice of disagreement with both determinations and the RO issued statements of the case concerning the issues on the title page.  In January 2010, the appellant filed a substantive appeal in which she indicated that she wanted to appeal all of the issues listed in the statement of the case.  See Evans v. Shinseki, 24 Vet. App. 292 (2011) (claimant who checked box on VA Form 9 indicating desire to appeal all claims listed in statement of the case (SOC) did not limit those claims before the Board of Veterans' Appeals  by specifying on Form 9 arguments as to some, but not all, the claims presented in the SOC). 

Based on a July 2010 statement, the appellant's representative indicated that the appellant would present testimony at a travel board hearing; thus, the case was remanded to schedule the appellant for a personal hearing at the RO before a traveling Veterans Law Judge.  However, in a statement received from the appellant in June 2011, she indicated that she did not wish to appear for a Board hearing.  The case was thereafter returned to the Board.  

It is noted that the appellant has raised the issue of whether there was clear and unmistakable error (CUE) in the December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant has also raised the issue of whether there was CUE in the August 1995 rating decision which increased the Veteran's evaluation for service-connected PTSD.  The Director of the Compensation and Pension Service issued an administrative review in which he determined that the rating decisions were not the subject of CUE.  While notice of the review was provided only to the representative and appellate rights were not provided, the appellant is not prejudiced as the representative submitted a document that is reasonably construed as a notice of disagreement within one year of that administrative review.  Accordingly, these matters, which are inextricably intertwined with the DIC issue, must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As additional development is necessary, the issues of entitlement to service connection for the cause of the Veteran's death; entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22; entitlement to service connection for brain cancer, for accrued benefits purposes; CUE in the December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and CUE in the August 1995 rating decision insofar as it increased the Veteran's evaluation for service-connected PTSD to 50 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The April 1972 RO rating decision assigning noncompensable evaluations for service-SFW scars of the right posterior thigh and left calf was consistent with the facts of record, and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The April 1972 rating decision, insofar as it assigned noncompensable disability evaluations for the service-connected SFW scars of the right posterior thigh and left calf, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that there was CUE in the April 1972 rating decision in which the RO assigned noncompensable disability evaluations for the service-connected SFW scars of the right posterior thigh and left calf (SFW scars).  The appellant argues that the Veteran's SFW scars should have been rated pursuant to at least moderate muscle damage because the medical evidence of record establishes that the Veteran had retained foreign bodies as a result of the SFWs.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  A request for revision of a decision of the Secretary of Veterans' Affairs (Secretary) may be made at any time after that decision is made.  38 U.S.C.A. § 5109A(c) (West 2002).  Where evidence establishes that there was CUE, the prior decision will be reversed or revised.  38 U.S.C.A. § 5109(b).  

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

As stated by the United States Court of Appeals for Veterans Claims (Court): 

a "clear and unmistakable error" under § 3.105(a) must be the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.

Russell, 3 Vet. App. at 313-14. 

The Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in order for an error to be CUE, the error must be outcome determinative.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the appellant is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

In the April 1972 rating decision, the Veteran's SFW scars were rated pursuant to the criteria at 38 C.F.R. § 4.118, Diagnostic Code 7805.  This criteria rates scars, and not muscle injuries.  The appellant argues, in essence, that the Veteran's SFW residuals should have been rated pursuant to muscle damage under 38 C.F.R. § 4.56(b) because muscle damage with retained foreign bodies is evidence of at least moderate muscle injury.  In turn, the appellant argues that moderate muscle injury warrants a minimum compensable rating.

38 C.F.R. § 4.118 provides the schedule of ratings for the skin.  Under Diagnostic Code 7805, in effect at the time of the April 1972 decision, the criteria directs to rate the scar based on limitation of the affected part.  

At the time of the April 1972 RO rating decision, the report of VA medical examination dated in January 1972, and the service treatment records (STRs) were associated with the claims file.  

The STRs reflect that the Veteran was wounded in action in Vietnam.  He sustained SFW's to the right thigh, left thigh and left leg on January 31, 1968.  He was admitted to the 3rd Med Battalion Hospital where his wounds were debrided.  No fractures or major neurovascular involvement was noted.  The wounds were dressed open and the Veteran was evacuated to the 106th General Hospital on February 6, 1968.  On admission there, a fragment wound of the right buttock one inch in length was noted.  Also, there were multiple small fragment wounds of the left calf and the right posterior thigh.  No neuro-vascular damage was noted.  X-rays showed no evidence of fracture.  All wounds were thought to be superficial and were placed on daily dressing changes.  By February 19, 1968, the Veteran showed good evidence of healing of all his wounds without infection.  The Veteran was discharged to duty with a 30-day temporary profile.  Then, in August 1968, the Veteran was wounded due to enemy action when he received a shell wound to the chest.  The wound was debrided and cleansed and dressed in September 1968.  

The Veteran was examined by VA in January 1972.  At the time of the examination, the Veteran reported that all of the shrapnel in his body was a constant bother and he wanted it all removed.  In this regard, however, the VA examiner indicated that the Veteran had no complaints other than slight tender spot at the upper point of the right buttock crease.  Otherwise, he had no complaints.  Examination showed the Veteran in no apparent pain.  He walked normally and had a full range of motion in all joints.  Examination of the buttocks showed a SFW scar on the right lower buttock which was healed.  It was 1 inch long and ran horizontally and was superficial.  There was also a SFW of the right mid-buttock.  The scar was 1/2 inch long and ran horizontally.  It was very superficial and asymptomatic.  The Veteran indicated that the fragment was not removed; however, there was no muscle damage according to the examiner.  Additionally, there were 2 small SFWs of the right posterior lower thigh, each measuring 3/4-inch by 1/4-inch, superficial and asymptomatic.  There was no muscle damage.  A 3/4-inch diagonal scar was noted on the Veteran's mid-medial point of the left calf as a result of a SFW.  It was asymptomatic with no muscle damage.  Similarly, a SFW above the left knee on the medial side of the left thigh measuring 3/4-inch diagonally, was also shown, and was healed and barely visible.  The report notes that it is symptomatic.  In sum, the examiner noted that the Veteran had multiple, superficial SFWs involving the right buttock, right posterior thigh, the left calf, the left thigh, and submental and submaxillary areas of the face.  The examiner summarized that the scars were superficial, mildly symptomatic, non-disfiguring and resulted in no muscle damage.  

At the time of the April 1972 RO rating decision, the Veteran's SFW scars of the right posterior thigh and left calf were superficial, well-healed and resulted in no muscle damage, and were found to be asymptomatic by the VA examiner.  The only SFW that was found to be symptomatic was the one above the left knee on the medial side of the left thigh.  Based on these findings, at the time of the April 1972 RO rating decision, the Veteran's SFW scars of the right posterior thigh and left calf were asymptomatic without muscle damage and no limitation of motion.  As such, at the time of the April 1972 RO rating decision, the Veteran's SFW scars did not warrant compensable evaluations under Diagnostic Code 7805.  

The appellant's argument is that a compensable rating was warranted pursuant to 38 C.F.R. § 4.56.  However, the evidence of record at that time clearly demonstrates that there was no muscle damage, regardless of the fact that the Veteran had retained foreign bodies.  The regulation required that there be disability of the muscle.  The argument that the evidence warranted higher evaluations is an argument that the facts were improperly weighed.  How the facts were weighed cannot be CUE.  Therefore, although the RO did not consider the fact that the Veteran had retained foreign bodies, the fact remains that this would have not manifestly changed the outcome because the medical evidence of record at that time indicated that there was no muscle damage.  Without underlying muscle damage, the presence of retained shell fragments, alone, is not a basis for finding that compensable ratings were warranted for the service-connected SFW scars at the time of the April 1972 rating decision.  It is noted that the appellant argued in a statement of January 2010 that the RO did not consider the radiographic findings indicating an "ununited fragment of bone near the medial epicondyle."  However, that reference is contained in a January 1972 x-ray report pertaining to the right elbow which is not at issue here.  In light of the foregoing, the April 1972 RO rating decision did not contain CUE.

The RO adjudicated whether there was CUE in the April 1972 rating decision with respect to the right posterior thigh and the left calf.  It is unclear from the submissions if the appellant intended to raise the issue of CUE with respect to other determinations made in the April 1972 rating decision.  If this is the case, the appellant should submit claims for CUE with respect to the specific determinations that are purportedly the subject of CUE with the RO.
 
Finally, in November 2000, Congress enacted the Veterans Claims Assistance Act of 2000 (VCAA), which enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The Veterans Court has held that the VCAA does not apply to CUE cases.  See Simmons v. Principi, 17 Vet. App. 104, 109 (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  Hence, a discussion of the impact of the VCAA in this matter is not necessary. 
ORDER

The claim to revise or reverse the April 1972 rating decision, insofar as noncompensable ratings were assigned for shell fragment wounds of the right posterior thigh and left calf, on the basis of CUE is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death; or, in the alternative, entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  The appellant also argues that there was clear and unmistakable error (CUE) in the August 1995 rating decision, as it pertains to the assignment of a 50 percent evaluation for PTSD, and the December 1997 rating decision, as it pertains to the assignment of an effective date of April 4, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran died on February [redacted], 2007, and his Certificate of Death lists the immediate cause of death as cardiorespiratory arrest due to (or as a consequence of) pulmonary edema, due to (or as a consequence of) intracranial neoplasm.  During his lifetime, service connection had been established for PTSD, rated as 70 percent disabling, and shell fragment wound scars of the right buttock, right posterior thigh, left medial thigh, left calf, chest wall and right face.  All of these scars were rated as noncompensable.  The Veteran was in receipt of a TDIU, effective from April 4, 1997.  The TDIU was effective for approximately 9 years and 10 months prior to the Veteran's death, and the appellant argues that the TDIU should have been effective from at least November 1994.  

In general, under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non service-connected causes, if the veteran's death was not the result of his own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war [POW] who died after September 30, 1999.  See 38 U.S.C.A. § 1318  (West 2002); 38 C.F.R. § 3.22  (2011). 

In August 2001, VA temporarily suspended the adjudication of claims for DIC benefits under the provisions of 38 U.S.C. § 1318 where, as here, a veteran was not rated totally disabled for a continuous period of at least ten years prior to death, or at least five years from the veteran's release from active duty, in response to the decision of the United States Court of Appeals for the Federal Circuit in National Organization of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as such cases might involve "hypothetical entitlement."  The stay was to remain in effect pending completion of VA rulemaking specified by the Federal Circuit. 

Based on subsequent VA rulemaking, the Federal Circuit decided National Organization of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In NOVA II, the Federal Circuit revised the stay order imposed in NOVA I, directing VA to process all DIC claims (with certain exceptions not relevant here), including "hypothetical entitlement" claims.  Crucially, the Federal Circuit held that VA could properly construe the "entitled to receive" language of 38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., "hypothetical entitlement" claims, in which no claim was filed during the veteran's lifetime or where a claim had been denied and was not subject to reopening. 

The current version of 38 C.F.R. § 3.22  provides, in pertinent part, that "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and that the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for a continuous period of at least 10 years immediately preceding death but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime, and also where reopening could have occurred based on new evidence "consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA."  See 70 Fed. Reg. 72,220 (Dec. 2, 2005) [codified at 38 C.F.R. § 3.22 ]. 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

As noted above, the Veteran was not in receipt of a total rating for a full ten years prior to his death.  The appellant raised the issue of CUE in prior rating decisions, and has also raised the issue of whether a VA record was constructively in the possession of VA prior to the effective date of the award of TDIU, which may provide a basis for entitlement to an earlier effective date for the award of TDIU; however, this letter is not a VA medical record, nor is it a compensation & pension examination report.  Rather, it is a letter written in conjunction with a claim for disability benefits from the Social Security Administration.  Before addressing these issues, the issue of whether the appellant is entitled to service connection for the cause of the Veteran's death must first be addressed.  

In this regard, all attempts should be made to obtain the Veteran's medical records acquired by, or originating from, the Social Security Administration (SSA) pertaining to any claim for SSA disability benefits.  

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a),  3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011).  

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following:  Adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2011). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  In this case, the late Veteran's DD 214, Report of Separation from Active Duty, indicates that he served on active duty from March 1967 to March 1970 and was awarded the Purple Heart medal with 2 stars, and the Combat Action Ribbon, as well as the Republic of Vietnam campaign medal.  Service treatment records show that the Veteran was injured in combat with residual shell fragment wounds in his legs in January 1968.  He was treated at the 3rd Med Battalion Hospital.  These records appear to indicate that the Veteran was injured in Vietnam; however, the Veteran's service in Vietnam has not been officially noted in the record.  

Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the Veteran submitted a claim of service connection for "brain cancer" in February 2007, just before he passed away later that month.  The Veteran's Certificate of Death lists the immediate cause of death as cardiorespiratory arrest due to (or as a consequence of) pulmonary edema, due to (or as a consequence of) intracranial neoplasm.  Thus, the Veteran's death certificate appears to indicate that he died of a brain tumor, although the exact type of cancer is not indicated.  

In a more recent statement from the appellant, she also argues that the Veteran died of heart disease, another disease associated with exposure to Agent Orange.  As noted, the Veteran's Certificate of Death lists the immediate cause of death as "cardiorespiratory arrest."  It is argued that the Veteran may have had underlying ischemic heart disease prior to his death, and that his heart disease many have substantially and materially contributed to death.  A VA opinion is necessary to address this matter.

The terminal hospital record indicates that the Veteran had a "neoplasm of the brain."  These records also indicated that the Veteran's family specifically requested an autopsy and that arrangements were made for this to be performed.  There are no additional VA or private medical records in the file to indicate the results of the autopsy, or to provide a more detailed description of the type of brain tumor the Veteran had, or, more importantly, if the brain mass was a metastatic tumor that resulted from a primary cancer somewhere else in the body.  This is critical, because if the primary cancer is determined to be of the lung or a respiratory cancer, with metastasis to the brain, then the criteria for establishing service connection for the cause of the Veteran's death on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) would be met.  Critically, this is exactly the type of information that would be determined on autopsy.  Therefore, the autopsy records must be obtained to determine whether the Veteran's primary cancer is one of the listed presumptive diseases under 38 U.S.C.A. § 3.309(e) pertaining to lung cancer or cancer of the respiratory tract.  

Any other VA or private medical records pertinent to the claim in this regard should be obtained and associated with the claims file.  

Action on the issue of service connection for brain cancer for the purposes of accrued benefits is deferred, as additional VA medical records obtained on remand are constructively of record, and may have an impact on that claim.  

With regard to the appellant's claim of whether there is CUE in the August 1995 rating decision insofar as it only granted an increased rating to 50 percent for PTSD and the claim pertaining to CUE in the December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the RO should issue the appellant a statement of the case in this regard pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Director of the Compensation and Pension Service issued an administrative review in March 2010 that addressed these issues.  Although notice of the review and appellate rights were not provided to the appellant, there is no prejudice as the appellant timely submitted documentation that is reasonably construed as a notice of disagreement.  In September 2010, an informal hearing presentation from the authorized representative was associated with the claims folder which argued that there was CUE with respect to the above-referenced determinations in the rating decisions.  A determination was made in this case by a VA activity or administration and a notice of disagreement has been filed.  See 38 C.F.R. §§  14.627, 20.3 (agency of original jurisdiction means the VA activity or administration that made the initial determination on a claim or matter or that handles any subsequent adjudication of acclaim or matter in the first instance).  It is noted that these issues are inextricably intertwined with the claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and therefore action on the DIC claim is deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's autopsy report and request all of the Veteran's VA treatment records located at the VAMC in Shreveport, Louisiana, and any other facility where the Veteran was treated prior to his death.  

2.  Verify the Veteran's dates of service in Vietnam through the appropriate agencies.  

3.  Request authorization to obtain any private treatment records which may support the appellant's claim of service connection for the cause of the Veteran's death, either on the basis of cancer, or on the basis of heart disease.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.


4.  Request all records from the SSA in conjunction with a claim for SSA disability benefits, including any re-adjudications of entitlement to disability benefits that may have occurred.

5.  Issue the appellant a statement of the case as to the issue of whether there is CUE in the August 1995 rating decision as it pertains to the assignment of a 50 percent rating for PTSD and the December 1997 rating decision as it pertains to the assignment of an effective date of April 4, 1997 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant must be informed that a substantive appeal is required to perfect the appeal as to these issues.

6.  If a review of the above requested medical records indicates that the primary cancer site was not the lung or one of the respiratory cancers, then the RO should make arrangements to obtain a medical opinion from a VA physician as to whether the development of the Veteran's death-causing brain tumor is related to in-service exposure to herbicides.  Additionally, the examiner should opine as to whether the Veteran had underlying ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); and if so, whether ischemic heart disease caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death.  Finally, the examiner should opine as to whether there is any relationship between the service-connected PTSD and the cause of the Veteran's death.  Specifically, did the PTSD contribute to cause the Veteran's death: did PTSD contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to produce death.  The claims folder and a copy of this remand must be made available to the physician.  The physician should note in the opinion that the claims folder and the remand have been reviewed.  A complete rationale should be provided for each opinion.  

7.  Readjudicate the appellant's claims.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


